Citation Nr: 1226354	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  10-01 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from June 1967 to September 1969, with service in Vietnam. This matter is before the Board of Veterans' Appeals  (Board) on appeal from a January 2007 rating decision of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for an increased rating.

Also as an initial matter, the Board notes that it has reviewed not only the Veteran's physical claims file, but also the "Virtual VA" system.  A review of the documents in Virtual VA found that they are either duplicates of evidence in the paper claims file or are not relevant to the issue on appeal.


FINDING OF FACT

It is not shown that at any time during the appeal period the Veteran had hearing acuity worse than Level I in either ear.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 4.85 Diagnostic Code (Code) 6100, 4.86 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The appellant was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  October 2008 and May 2009 letters explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The appellant has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

The Veteran's pertinent treatment records have been secured. The RO arranged for a VA audiological evaluation in January 2009.  As will be discussed in greater detail below, the report of this evaluation is adequate for rating purposes.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

B.  Legal Criteria, Factual Background, and Analysis

The Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86 ) the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85 (c), and Table VIA.  One exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 decibels or greater.  Another occurs when the puretone threshold at 1000 hertz is 30 decibels or less, and the threshold at 2000 hertz is 70 decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  [As the 0 percent rating currently assigned throughout for the Veteran's bilateral hearing loss encompasses the greatest level of hearing impairment shown at any time during the appeal period, "staged ratings" are not warranted.]

A September 2002 rating decision granted the Veteran service connection for his bilateral hearing loss, rated 0 percent.  The instant claim for increase was received in October 2008.  The Veteran expressed a belief that his hearing loss had worsened; he identified treatment at a VA facility.

VA treatment records show that in October 2008 the Veteran was seen for a hearing aid evaluation.  He reported that because of his hearing loss, he has difficulty following conversations.  It was noted that puretone audiometry revealed thresholds within normal limits from 250 through 3000 hertz in the right ear, and within normal limits from 250 through 2000 hertz in the left ear, with mild to severe high-frequency sensorineural hearing loss (SNHL) in both ears.  It was noted that the Veteran had excellent word recognition at comfortable speech levels in each ear.  The consulting audiologist noted that in comparison to an assessment of the Veteran's hearing several years earlier, there was a 5 to 15 decibel shift for the  higher frequencies and that he would benefit from the use of hearing aids, therefore hearing aids were recommended.  

On VA audiological evaluation in January 2009 the Veteran complained of difficulty hearing women's and children's voice, particularly where there was background noise.  He indicated that he occasionally had difficulty hearing customers at work if there was background noise.  He noted that he had been advised that he spoke loudly.  Audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
60
LEFT
15
15
20
30
70

The average puretone thresholds were 28 decibels in the right ear and 34 decibels in the left.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left.  The diagnosis was: Normal to moderately severe SNHL in the right ear, and normal to severe SNHL in the left ear.  The examiner opined that the Veteran's hearing loss had no significant effects on his occupation or usually daily activities.  

The January 2009 VA audiological evaluation is suitable for rating purposes; it was conducted in accordance with governing regulatory criteria, and the examiner elicited form the Veteran, and commented on, the effects the disability has on occupational and everyday functioning.  As was noted, the evaluation revealed an average puretone threshold of 28 decibels in the right ear and an average puretone threshold of 34 decibels in the left.  Speech discrimination was 92 percent in the right ear and 96 percent in the left.  Under Table VI, such findings represent Level I hearing acuity in each ear.  Under 38 C.F.R. § 4.85, Table VII, where there is Level I hearing acuity in each ear a 0 percent rating under Code 6100 is warranted.  The January 2009 VA audiological evaluation did not show an exceptional pattern of hearing (as defined in 38 C.F.R. § 4.86) so as to would warrant rating the disability under the alternate criteria in Table VIA.

In his May 2009 notice of disagreement and January 2010 VA Form 9, substantive appeal, the Veteran asserts that the 0 percent rating currently assigned does not account for his inability to understand the words that are being spoken to him.  He noted that while he can hear and understand words with vowels, he has a difficult time understanding words with many consonants.  He also suggested that the January 2009 VA audiological evaluation was inadequate because it did not test for "speech recognition" and only tested for "noises."  While the Veteran is competent to observe that he has difficulty hearing, he is not competent to establish his levels of hearing acuity by his own opinion, as by regulation that requires the controlled audiometry that was conducted.  Furthermore, the Board finds that his allegations that his speech discrimination ability was not tested are self-serving; notably they are contradicted by the speech discrimination scores reported on January 2009 evaluation (and the October 2008 treating provider's comment that the Veteran had excellent speech discrimination).

The Board acknowledges that the Veteran's hearing acuity has worsened since his prior evaluation/the progression of the hearing loss was noted by the October 2008 VA consulting audiologist.   However, it has not yet worsened to the degree that it warrants a schedular compensable rating..  The Board has considered whether referral for extraschedular consideration is indicated.  The evidentiary record does not show any manifestations of, or functional impairment due to, the Veteran's bilateral hearing loss that are not encompassed by the schedular criteria.  The difficulty hearing women's and children's voices, or where there is background noise, self-reported by the Veteran in January 2009 are fully contemplated by the schedular criteria.  Consequently, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

There is also no evidence (or allegation) that the Veteran's bilateral hearing loss has rendered him unemployable.  On January 2009 VA audiological evaluation he reported that he is employed as a scale operator.  Hence, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22Vet. App. 447 (2009).  


		ORDER

A compensable rating for bilateral hearing loss is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


